Citation Nr: 1722747	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-24 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date than July 22, 2010, for a 60 percent rating for renal insufficiency.

2.  Entitlement to service connection for erectile dysfunction, including as due to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus.

4.  Entitlement to an initial rating greater than 30 percent for an acquired psychiatric disability, to include anxiety disorder and posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating greater than 10 percent for right ankle strain.

6.  Entitlement to an initial rating greater than 20 percent for residuals of shell fragment wounds to the left forearm involving Muscle Groups VII and VIII with retained foreign body.

7.  Entitlement to an initial rating greater than 10 percent for residuals of a cerebrovascular accident.

8.  Entitlement to a disability rating greater than 30 percent for peripheral neuropathy of the right upper extremity.

9.  Entitlement to a disability rating greater than 60 percent for renal insufficiency.

10.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity.

11.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

12.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

13.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus.

14.  Entitlement to special monthly compensation based on the loss of use of a creative organ.

15.  Entitlement to special monthly compensation effective November 1, 2011, based on housebound status.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to October 1969, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claims of service connection for an acquired psychiatric disability, to include anxiety disorder and PTSD (which was characterized as anxiety disorder not otherwise specified also claimed as posttraumatic stress disorder (PTSD)), assigning a 30 percent rating effective September 28, 2009, right ankle strain, assigning a 10 percent rating effective September 28, 2009, and denied the Veteran's claims of service connection for erectile dysfunction, entitlement to special monthly compensation based on loss of use of a creative organ, and for a disability rating greater than 20 percent for residuals of shell fragment wounds to the left forearm involving Muscle Groups VII and VIII with retained foreign body.  The Veteran disagreed with this decision in October 2010, seeking higher initial ratings for his service-connected acquired psychiatric disability and right ankle strain, special monthly compensation based on loss of use of a creative organ, and an increased rating for residuals of shell fragment wounds to the left forearm involving Muscle Groups VII and VIII with retained foreign body.  He perfected a timely appeal on these claims in October 2013.

This matter next is on appeal from an October 2010 rating decision in which the RO granted the Veteran's claim of service connection for renal insufficiency, assigning a zero percent (non-compensable) rating effective September 28, 2009, and a 60 percent rating effective July 22, 2010, and denied a claim of service connection for hypertension.  The Veteran disagreed with this decision in November 2010, seeking an earlier effective date than July 22, 2010, for a 60 percent rating for renal insufficiency.  He perfected a timely appeal on this earlier effective date claim in October 2013.

This matter next is on appeal from a July 2012 rating decision in which the RO granted the Veteran's claim of service connection for residuals of a cerebrovascular accident, assigning a 100 percent rating effective from April 28, 2011, to October 31, 2011, and a 10 percent rating effective November 1, 2011, assigned a higher 30 percent rating effective April 28, 2011, for the Veteran's service-connected peripheral neuropathy of the right upper extremity, and granted special monthly compensation based on housebound status from April 28, 2011, to November 1, 2011.  The RO also denied the Veteran's increased rating claims for renal insufficiency, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and for diabetes mellitus.  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in October 2013.

In March 2015 correspondence, the Veteran withdrew his previous request for a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Agency of Original Jurisdiction (AOJ) (in this case, the RO) granted a TDIU claim in an April 2011 rating decision.  Thus, the Board finds that Rice is inapplicable.

With the exception of the Veteran's claim for an earlier effective date than July 22, 2010, for a 60 percent rating for renal insufficiency, all of the other currently appealed claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran filed his original service connection claim for renal insufficiency in a letter dated on September 17, 2009, and received by VA on September 28, 2009.

2.  Laboratory results dated in the year prior to September 28, 2009, showed that the Veteran experienced no or mild kidney disease.

3.  VA examination on September 22, 2010, showed that, in laboratory results dated on July 22, 2010, the Veteran's creatinine level was outside normal limits; this is the earliest factually ascertainable date of a definite decrease in kidney function.

4.  In the currently appealed rating decision dated on October 2, 2010, and issued to the Veteran and his attorney on October 7, 2010, the AOJ granted, in pertinent part, a claim of service connection for renal insufficiency, assigning a zero percent (non-compensable) rating effective September 28, 2009, and a 60 percent rating effective July 22, 2010.

5.  In a letter dated on August 12, 2010, and date-stamped received by the AOJ on October 18, 2010, the Veteran requested an earlier effective date for the 60 percent rating assigned for renal insufficiency.

6.  The record evidence does not show a definite decrease in kidney function prior to July 22, 2010.



CONCLUSION OF LAW

The criteria for an earlier effective date than July 22, 2010, for a 60 percent rating for renal insufficiency have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7541 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for renal insufficiency is a "downstream" element of the AOJ's grant of service connection for this disability.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to notify was satisfied by letters dated in November 2009, November 2010, and in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that there is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than July 22, 2010, for a 60 percent rating for renal insufficiency.  He specifically contends that the appropriate effective date for a 60 percent rating for renal insufficiency is September 28, 2009, when the AOJ granted service connection for this disability.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to an effective date earlier than July 22, 2010, for a 60 percent rating for renal insufficiency.  The Veteran essentially contends that the appropriate effective date for a 60 percent rating for his service-connected renal insufficiency is September 28, 2009, the same date that the AOJ initially granted service connection for this disability.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected renal insufficiency was not manifested by a definite decrease in kidney function (i.e., a 60 percent rating under DC 7541) until July 22, 2010, the date of laboratory results included on a September 2010 VA examination which showed a definite decrease in kidney function.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7541 (2016).

The record evidence shows that, on VA diabetes mellitus examination in May 2009, the Veteran's complaints included polyuria and polydipsia since 1985-86.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported being treated for diabetes mellitus at Shands Hospital in Jacksonville, Florida.  His laboratory results showed a creatinine level of 0.9 mg/dL which was within normal limits and an estimated glomerular filtration rate (eGFR) of 107.9 ml/min which indicated no or mild kidney disease.  The Veteran's urinalysis was negative for protein and glucose and had 1 hyaline cast which was within normal limits.  The diagnoses included early nephropathy (evidenced by proteinuria).

A review of the Veteran's laboratory results dated between 2005 and 2009 from University of Florida Hospital, which were date-stamped as received by the AOJ on July 10, 2009, shows that the Veteran's creatinine levels were both within normal limits and only slightly elevated during this time period.

The Veteran filed his original service connection claim for renal insufficiency in a letter dated on September 17, 2009, and received by VA on September 28, 2009.  The Veteran referred to his renal insufficiency as polyuria in this letter.

A review of the Veteran's laboratory results dated between 1992 and 2005 from Shands Hospital in Jacksonville, Florida, which were date-stamped as received by the AOJ on November 10, 2009, shows that the Veteran's creatinine levels were both within normal limits and only slightly elevated during this time period.

On VA genitourinary examination in September 2010, the Veteran's complaints included protein in his urine since 2000.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Laboratory results dated July 22, 2010, showed a creatinine level of 1.4 mg/dL (with the normal range between 0.5 mg/dL and 1.2 mg/dL).  Urinalysis was negative for protein.  The diagnosis was mild renal insufficiency with proteinuria nephropathy.

In the currently appealed rating decision dated on October 2, 2010, and issued to the Veteran and his attorney on October 7, 2010, the AOJ granted, in pertinent part, a claim of service connection for renal insufficiency, assigning a zero percent (non-compensable) rating effective September 28, 2009, and a 60 percent rating effective July 22, 2010.  The AOJ concluded, in pertinent part, that July 22, 2010, was the appropriate effective date for a 60 percent rating for renal insufficiency because that was the earliest factually ascertainable date showing a definite decrease in the Veteran's kidney function.

In a letter dated on August 12, 2010, and date-stamped received by the AOJ on October 18, 2010, the Veteran requested an earlier effective date for the 60 percent rating assigned for renal insufficiency.  As noted elsewhere, he asserted that the appropriate effective date for a 60 percent rating for service-connected renal insufficiency was September 28, 2009.

The Board observes here that the effective date for increased ratings generally will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  Here, it is undisputed that the Veteran's service connection claim for renal insufficiency was received by VA on September 28, 2009.  The Board has reviewed the available treatment records dated in the year prior to September 28, 2009, and finds that there was no factually ascertainable increase in the disability attributable to the Veteran's service-connected renal insufficiency in that time period.  The evidence dated within 1 year of September 28,  2009, shows instead only mild renal insufficiency, at worst, and supports the assignment of a zero percent (non-compensable) disability rating as of that date.  In other words, the evidence dated within 1 year of September 28, 2009, does not show a factually ascertainable increase in the disability attributable to the Veteran's service-connected renal insufficiency.  The record evidence instead only demonstrates a factually ascertainable increase in the Veteran's service-connected renal insufficiency symptomatology on July 22, 2010, when laboratory results reported at his September 2010 VA genitourinary examination showed his creatinine level was elevated indicating a definite decrease in his kidney function.  This finding of a definite decrease in kidney function supports the assignment of a 60 percent rating effective July 22, 2010, for service-connected renal insufficiency under DC 7541.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7541 (2016).  The regulation governing effective dates for increased ratings is clear - the effective date is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date or the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than July 22, 2010, for the 60 percent rating for service-connected renal insufficiency.  In summary, the Board finds that the criteria for an earlier effective date than July 22, 2010, for a 60 percent rating for renal insufficiency have not been met.


ORDER

Entitlement to an earlier effective date than July 22, 2010, for a 60 percent rating for renal insufficiency is denied.


REMAND

The Veteran contends that he incurred erectile dysfunction and hypertension during active service or, alternatively, his service-connected diabetes mellitus caused or aggravated (permanently worsened) his erectile dysfunction and hypertension.  He also contends that his service-connected acquired psychiatric disability, right ankle strain, residuals of shell fragment wounds to the left forearm, residuals of a cerebrovascular accident, peripheral neuropathy in all of his extremities, renal insufficiency, and diabetes mellitus are more disabling than currently or initially evaluated.  He further contends that he is entitled to special monthly compensation based on the loss of use of a creative organ and based on housebound status after November 1, 2011.  Having reviewed the record evidence, the Board finds that additional development is required before any of these underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for erectile dysfunction and for hypertension, each including as due to service-connected diabetes mellitus, the Board acknowledges that he was examined for VA adjudication purposes in May 2009 and in September 2010.  Unfortunately, a review of these examination reports shows that they are inadequate for purposes of adjudicating the Veteran's service connection claims for erectile dysfunction and for hypertension.  For example, following VA diabetes mellitus examination in May 2009, the VA examiner opined that he could not determine whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension or erectile dysfunction without resorting to mere speculation.  Similarly, following VA genitourinary examination in September 2010, the VA examiner also opined that he could not determine whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension without resorting to mere speculation.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given the foregoing, the Board finds that, because the VA examiners used the "mere speculation" language in the May 2009 and September 2010 opinions regarding the etiology of the Veteran's hypertension, erectile dysfunction, and service-connected diabetes mellitus and did not provide any further explanation of these opinions, both of these examination reports are inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be scheduled for updated VA examinations which address the contended etiological relationships between the claimed disabilities, including as due to service-connected diabetes mellitus, without resorting to mere speculation.

With respect to the Veteran's higher initial rating claim for right ankle strain, the Board notes that, following certification of this appeal in November 2013, the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the right ankle, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA examination for the right ankle in June 2010 did not comply with Correia.  For example, there is no indication in the June 2010 VA joints examination whether the right ankle range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  And there were no examination findings concerning the opposite undamaged left ankle joint.  Accordingly, and because it is bound by the Court's decision in Correia, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected right ankle strain.  See also Southall-Norman v. McDonald, 2016 WL7240720 (Vet. App. Dec. 15, 2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

With respect to the Veteran's higher initial rating claims for an acquired psychiatric disability and residuals of a cerebrovascular accident and his increased rating claims for residuals of shell fragment wounds to the left forearm, peripheral neuropathy in all of his extremities, renal insufficiency, and for diabetes mellitus, he specifically contends that each of these service-connected disabilities has worsened since his most recent VA examinations.  A review of the Veteran's claims file shows that he was examined most recently for each of these service-connected disabilities in July 2012.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations in July 2012, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected acquired psychiatric disability, right ankle strain, residuals of a cerebrovascular accident, residuals of shell fragment wounds to the left forearm, peripheral neuropathy in all of his extremities, renal insufficiency, and diabetes mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Board next finds that the claim of entitlement to special monthly compensation based on the loss of use of a creative organ is inextricably intertwined with the service connection claim for erectile dysfunction being remanded.  The Board also finds that the claim of entitlement to special monthly compensation based on housebound status is inextricably intertwined with the increased rating claim for renal insufficiency being remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the claims of entitlement to special monthly compensation based on the loss of use of a creative organ and special monthly compensation based on housebound status must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any erectile dysfunction.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his erectile dysfunction, if diagnosed.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for examination to determine the nature and etiology of any hypertension.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension, if diagnosed.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected acquired psychiatric disability.

5.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected right ankle strain.  In order to comply with the Court's recent precedential decision in Correia, supra, the examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected residuals of shell fragment wounds to the left forearm involving Muscle Groups VII and VIII with retained foreign body.

7.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected residuals of a cerebrovascular accident.

8.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.

9.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected renal insufficiency.

10.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected diabetes mellitus.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


